Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela B. Freeman on 10/13/2021.

The application has been amended as follows: 

In claim 4, line 1, please delete the number  “3”.

In claim 5, line 1, please delete the number  “2”.

In claim 4, line 1, please insert the number  -- 1 --   after the word:  claim.

In claim 5, line 1, please insert the number   -- 1 --   after the word:  claim.

Please rejoin non-elected (without traverse) claims 12-17.

Please cancel/delete non-elected (without traverse) claims 18-22.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest a fuel cell system comprising an anode recirculation loop comprising a fuel cell stack, a flowmeter for measuring a fuel flow rate in the loop, a current sensor, a processor for determining a steam to carbon ratio model that defines a mapping relationship among the steam to carbon ratio at the reformer inlet, the measured fuel flow rate, and the measured current, wherein the steam to carbon ratio is at least 2.72:1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727